NOTE: Pursuant to Fed. Cir. R. 47.6, this disposition
                    is not citable as precedent. It is a public record.


 United States Court of Appeals for the Federal Circuit


                                         06-3086

                                ANITA R. RELORCASA,

                                                 Petitioner,

                                            v.

                      OFFICE OF PERSONNEL MANAGEMENT,

                                                 Respondent.

                            ___________________________

                            DECIDED: June 8, 2006
                            ___________________________


Before MICHEL, Chief Judge, PLAGER, Senior Circuit Judge, and BRYSON, Circuit
Judge.

PER CURIAM.

                                       DECISION

       Anita R. Relorcasa petitions this court for review of a decision of the Merit

Systems Protection Board, Docket No. SF-0831-05-0379-1-1, dismissing her appeal for

lack of jurisdiction. Because we agree that the Board has no jurisdiction to review initial

decisions of the Office of Personnel Management (“OPM”), we affirm.

                                     BACKGROUND

       Ms. Relorcasa worked as a civilian employee for the Department of the Navy in

the Philippines from September 1950 until her retirement in May 1982. She applied for
deferred annuity benefits under the Civil Service Retirement System (“CSRS”), but was

informed by OPM, in a letter dated December 17, 2004, that she had “never served in a

position subject to the Civil Service Retirement Act” and therefore was not entitled to a

civil service annuity. OPM’s letter also explained that it was an “initial decision” and that

if she believed the decision to disallow her claim was not in accordance with law and

regulation, she could request reconsideration of the decision by following procedures

described in the package that was sent to her.

       Instead of seeking reconsideration and obtaining a final OPM decision, Ms.

Relorcasa filed an appeal with the Merit Systems Protection Board from OPM’s initial

decision. The administrative judge assigned to the case ordered Ms. Relorcasa to show

that OPM had issued a final decision that would give the Board jurisdiction over her

appeal.   Ms. Relorcasa responded to the administrative judge’s order, but did not

directly address the question whether she had received a final decision on her claim.

OPM argued that, because it had issued only an initial decision and not a final

reconsideration decision, the Board lacked jurisdiction over the appeal.                The

administrative judge concluded that there was “no evidence that OPM has issued a final

decision on [Ms. Relorcasa’s] request for a retirement annuity.”          Noting that OPM

regulations require that an “individual may . . . appeal to the Board only from a final

decision by OPM,” the administrative judge dismissed Ms. Relorcasa’s appeal for lack

of jurisdiction. The full Board denied Ms. Relorcasa’s subsequent petition for review,

but noted that OPM had “represented below that it would issue a final reconsideration

decision upon dismissal of this appeal” and that Ms. Relorcasa may file a new appeal

with the Board “[i]f that final reconsideration is unfavorable.”




06-3086                                       2
                                       DISCUSSION

       On appeal, Ms. Relorcasa argues that she was not required to seek

reconsideration by OPM because, under the terms of the initial decision, she was

required to request reconsideration only if she “believe[d] that the decision to disallow

[her] claim was not in accordance with law and regulation.” She asserts that she “did

not deemed [sic] the initial decision as not in accordance with law and regulation” and

thus “did not initiate reconsideration.” Yet in her appeal to the Board, Ms. Relorcasa

made it clear that she was challenging OPM’s conclusion, based on the pertinent

statutes and regulations, that she was not eligible for a deferred annuity.

       In any event, OPM’s regulations are clear that appeals to the Board are available

only to individuals who are “affected by a final decision” of OPM. 5 C.F.R. § 831.110;

see Prewitt v. Merit Sys. Prot. Bd., 133 F.3d 885, 886 (Fed. Cir. 1998) (“The Board's

jurisdiction is not plenary; rather, it is limited to actions designated as appealable to the

Board ‘under any law, rule, or regulation.’”). OPM’s December 17, 2004, letter to Ms.

Relorcasa expressly stated that it “constitutes the initial decision of the Office of

Personnel Management” and that a request for reconsideration could be made “by

following the procedures in the enclosure.” Ms. Relorcasa has acknowledged in her

submissions to this court that she “did not initiate reconsideration.” The Board therefore

lacked jurisdiction over her claim and properly dismissed her appeal on that ground.

       Ms. Relorcasa alleges, apparently for the first time, that she did not receive the

enclosures referred to in OPM’s initial decision. There is, however, no evidence in the

record to support that allegation. Documents provided by OPM indicate that two pages,

entitled “Information and Instructions on Your Reconsideration Rights,” were included




06-3086                                      3
with the December 17, 2004, letter from OPM.         Additionally, that letter is marked

“Enclosure” near the bottom left hand corner of the page. Moreover, in her letter of

appeal to the Board, Ms. Relorcasa did not argue that OPM failed to include enclosures;

rather, she stated that she was appealing OPM’s decision “to the MSPB, instead of

pursuing a reconsideration from OPM.”          Ms. Relorcasa’s contention is therefore

unpersuasive.

       We also find that the Board was correct to dismiss the case, rather than remand

Ms. Relorcasa’s appeal to OPM for reconsideration. When the Board lacks jurisdiction

over a matter, it also lacks the authority to refer the matter to another forum. Brady v.

Dep’t of Treasury, 94 M.S.P.R. 439, 442 (2003). We point out, however, that the Board

advised Ms. Relorcasa that OPM would be willing to issue a final reconsideration

decision upon dismissal of the appeal and that such a decision could be appealed to the

Board. Thus, an avenue remains open for Ms. Relorcasa to obtain review of OPM’s

decision. In this proceeding, however, the Board properly dismissed the appeal for lack

of jurisdiction.




06-3086                                    4